Citation Nr: 0014959	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-30 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an extension of a temporary total 
disability rating under 38 C.F.R. § 4.30, beyond October 31, 
1995, based upon a period of convalescence following a 
surgical repair of a right patellar tendon avulsion.

4.  Entitlement to an extension of a temporary total 
disability rating under 38 C.F.R. § 4.30, beyond April 30, 
1996, based upon a period of convalescence following a 
surgical repair of a ruptured right patellar tendon. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 RO decision which denied the 
veteran's claim for an increase in a 10 percent rating for a 
left knee disorder, and which granted his claim for a 
temporary total disability rating under 38 C.F.R. § 4.30, 
from July 25, 1995, to October 31, 1995, based upon a period 
of convalescence following a surgical repair of a right 
patellar tendon avulsion.  

This matter also arises from an April 1996 RO decision which 
denied the veteran's claim for an increase in a 10 percent 
rating for a right knee disorder, and which granted his claim 
for a temporary total disability rating under 38 C.F.R. 
§ 4.30, from February 1, 1996, to March 31, 1996, based upon 
a period of convalescence following a surgical repair of a 
ruptured right patellar tendon.  By a June 1999 RO decision, 
the veteran was granted an extension of his temporary total 
convalescent rating to April 30, 1996.  

In sum, the veteran appeals to the Board for increased 
ratings for left and right knee disorders and for extensions 
of his temporary total disability ratings beyond October 31, 
1995, and beyond April 30, 1996, based upon periods of 
convalescence following surgery on the right knee in July 
1995 and February 1996, respectively.



FINDINGS OF FACT

1.  The veteran was admitted to a VA hospital on July 25, 
1995, for surgical treatment of a right patella tendon 
avulsion; the RO granted a temporary total disability rating 
from July 25, 1995, through October 31, 1995; and the veteran 
was not in need of additional convalescence beyond October 
31, 1995.

2.  The veteran was admitted to a VA hospital on February 1, 
1996, for surgical treatment of a ruptured right patella 
tendon; the RO granted a temporary total disability rating 
from February 1, 1996, through April 30, 1996; and the 
veteran was not in need of additional convalescence beyond 
April 30, 1996.


CONCLUSIONS OF LAW

1.  The requirements for an extension of a temporary total 
convalescent rating beyond October 31, 1995, based on right 
knee surgery, have not been met.  38 C.F.R. § 4.30 (1999).

2.  The requirements for an extension of a temporary total 
convalescent rating beyond April 30, 1996, based on right 
knee surgery, have not been met.  38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On July 25, 1995, the veteran presented for right knee 
treatment at a VA hospital.  It was reported he had slipped 
and fallen, and thereafter experienced pain and a popping 
sensation in his right knee.  It was objectively noted that 
there was clinical evidence of a patella tendon avulsion, 
which was in need of repair.  During the course of the 
hospitalization, he underwent a surgical repair of the right 
patella tendon.  It was noted that he tolerated the procedure 
well and there were no complications.  The postoperative 
diagnosis was a right patella avulsion.  He was discharged 
from the hospital later that month.

VA records, dated in August 1995, show that the veteran was 
seen two weeks following his right knee surgery and did not 
have any complaints.  On examination, his wound was well-
healed with no drainage, and his cast was intact and well-
preserved.  His post-surgical cast and sutures were then 
removed and he was given a cylindrical cast.  The assessments 
were that his knee was stable and that he was doing well 
postoperatively.  

When the veteran was seen in September 1995, he did not 
complain of right knee pain and it was noted that he was not 
taking any medication.  It was noted that he was not working 
(in the field of construction) but was rather staying at 
home.  On examination, it was noted he was in a long leg 
cast.  His neurovascular system was intact and he had a 
clean, closed wound.  His skin had a few small blisters but 
no open areas.  It was recommended that he try and increase 
his range of motion of the right knee.  Use of a cast was 
discontinued and bracing was recommended.

A September 1995 VA record shows that a Don Joy brace was 
requested on behalf of the veteran.  

On October 6, 1995, the veteran underwent a VA compensation 
examination of the joints.  It was noted that he was 
utilizing a Don Joy knee brace.  He said he was sleeping ok 
and took Tylenol #3 occasionally for pain.  On physical 
examination, he had a 14 centimeter long scar on the midline 
of the right patella from his recent surgery.  There was some 
minimal swelling present but such was inconsistent with 
infection or erythema.  On range of motion of the right knee, 
he had flexion to 90 degrees and extension to 0 degrees.  He 
had normal patellar and ankle reflexes, bilaterally, and 
there was no evidence of gross atrophy.  There was a 
significant amount of crepitus on examination of the right 
knee joint and it was opined that such may be due to his 
swelling and recent surgery.  Right knee extension strength 
was 4/5, which was deemed limited due to recent surgery and 
pain; and his right knee flexion strength was 5/5.  There was 
no ligamentous laxity felt in the medial collateral, lateral 
collateral, anterior cruciate, or posterior cruciate 
ligaments of both knees.  There was also a small area of 
sensory loss around both patellas of both knees from his 
history of surgery.  There were no other sensory disturbances 
in either leg.  He was able to ambulate with or without use 
of a Don Joy brace; and it was noted that he favored his left 
knee when ambulating in order to relieve some pressure off of 
the right knee.  He did not use any other assistive devices 
and showed no gross limitations in functional ambulation.  He 
was able to get up and off the examination table without 
significant difficulty.  The impressions included:  chronic 
bilateral knee pain; status-post surgery (performed on July 
25, 1995) for a ruptured right patellar tendon; and 
chondromalacia of the bilateral knees.  Additionally, a 
physical examination of the right knee was deemed somewhat 
limited due to recent surgery in July 1995. 

A November 1995 medical record shows that the veteran still 
complained of some pain on range of motion of the right knee.  
It was noted that he had been participating in physical 
therapy and had since progressed to a home exercise program.  
He said he was walking stairs while wearing a brace.  It was 
noted that he was taking Tylenol.  On physical examination, 
his scar was well-healed.  His effusion was minimal.  His 
strength was 5/5.  His range of motion was 0 to 110 degrees.  
He had some discomfort on active range of motion, and had 
minimal tenderness over the patellar tendon.  The impression 
was status-post patellar tendon repair, doing well. 

In January 1996, the veteran was seen in a VA orthopedic 
clinic, and it was noted that when he was working out (doing 
quadriceps extensions) he felt a pop and had pain in his 
right knee.  It was noted that he had re-ruptured his patella 
tendon.  On examination, he had effusion of the right knee 
and no active extension.  An X-ray study of the right knee 
shows that the veteran had a visualized avulsion of the 
patellar tendon with patella lata.  The assessment was an 
acute recurrence of the patella tendon rupture.  Use of pain 
medication, a knee immobilizer, and ice was recommended. 

On February 1, 1996, the veteran was hospitalized at a VA 
facility.  It was objectively noted that he had no active 
knee extension and had been diagnosed as having a right 
patellar tendon rupture.  During the course of the 
hospitalization he underwent a surgical repair of the 
ruptured patellar tendon.  Following the surgery, he was 
instructed to utilize a knee immobilizer at all times.  He 
was told he could bear weight on the right foot with use of 
the knee immobilizer and crutches.  He was also told to keep 
his wound and dressing dry.  He was discharged from the 
hospital on February 3, 1996.

Postoperative VA medical records, dated in February 1996, 
show that the veteran did fairly well.  It was also noted 
that he had night pain.  He was using crutches and an 
immobilizer and could not bear his full weight.  On physical 
examination, his wound was healed and there was no sign of 
infection.  He had full extension, no effusion, and swelling 
was decreased.  The impression was that he was doing well 
following surgery.  It was recommended that he continue using 
crutches and his immobilizer, and it was also recommended 
that he take pain medication.  

A VA medical record dated on March 28, 1996, shows that the 
veteran was not doing any exercise yet and was wearing a 
range of motion splint.  X-rays were taken of the right knee, 
which revealed intact patellar tendon wires with no changes.  
On clinical evaluation of the right lower extremity, it was 
noted that his right thigh was 38 centimeters and that he had 
quadriceps atrophy.  He had no effusion or swelling.  He had 
a well-healed incision and he had tenderness about his whole 
right knee.  His range of motion was 0 to 40 degrees.  The 
impression was that he was doing well since his re-repair of 
the right patellar tendon.  It was recommended that he 
continue performing his exercises and stretching, with the 
goal of improving his range of motion and quadriceps 
strength.

A VA orthopedic clinic medical record, dated on April 25, 
1996, shows that the veteran was doing well and in minimal 
discomfort.  It was noted that he was attending physical 
therapy three times a week and had active range of motion.  
On physical examination of the right knee, he had a well-
healed incision.  He had no effusion or swelling.  His range 
of motion was 0 to 95 degrees.  He still had some quadriceps 
atrophy.  The impression was that he was doing well following 
his right patellar tendon repair.  It was recommended that he 
continue stretching without use of weights or machines.  The 
goal was to increase range of motion to 100 degrees.  

A VA medical record, dated on May 13, 1996, shows that the 
veteran had undergone a bone scan which revealed that he had 
a bony metastasis, which was deemed sclerosis of the sacro 
iliac area.  The assessment was status-post patellar tendon 
repair of the right knee - doing well, with physical therapy.  
A VA medical record, dated on May 30, 1996, shows that the 
veteran was doing well and now wanted to start strengthening 
his knee.  On examination, he had a well-healed scar.  On 
palpation, hardware was detected.  The impression was status-
post re-repair of a patellar tendon avulsion with excellent 
range of motion.  It was recommended that he start joint 
strengthening.

In October 1996, it was noted that he had continuous pain in 
his right knee.  His range of motion was 0 to 115 degrees.  
It was also noted that he was working as a grinder for 8 to 
10 hours a day.  It was recommended that he return to the 
clinic in 3 months. 

II.  Legal Analysis
 
Upon review of the record, the Board concludes that the 
veteran's claims are well grounded.  38 U.S.C.A. § 5107(a); 
See generally Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  All relevant facts have been properly developed.  No 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).

A temporary total convalescent rating will be assigned 
following hospital discharge or outpatient release, effective 
from the date of hospital admission or outpatient treatment 
and continuing for a period of 1, 2, or 3 months (with 
possible extensions) from the first day of the month 
following such hospital discharge or outpatient release, if 
the treatment of a service-connected disability resulted in:

(1)  Surgery necessitating at least one 
month of convalescence.

(2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight bearing prohibited).

(3)  Immobilization by cast, without 
surgery, of one major joint or more.  38 
C.F.R. § 4.30.

The intended purpose of a temporary total evaluation under 
the foregoing regulation is to assist the veteran during the 
immediate post-surgical period, during which he is recovering 
from the totally disabling effects of surgery.  This 
temporary rating is not intended to continue during the 
period of residual disability after the immediate effects of 
surgery have stabilized.

A.  Entitlement to an extension of a temporary total 
disability rating under 38 C.F.R. § 4.30, beyond October 31, 
1995, based upon a period of convalescence following a 
surgical repair of a right patellar tendon.

A review of the claims file shows that on July 25, 1995, the 
veteran was admitted to a VA hospital for a surgical repair 
of a right patellar tendon avulsion.  It was noted that he 
tolerated the procedure well, and there were no 
complications.  Two weeks following the surgery, in August 
1995, the veteran presented for an examination and had no 
right knee complaints.  It was objectively noted that his 
surgical incision was well-healed and he was given a 
cylindrical cast.  The assessment was that his right knee was 
stable and that he was doing well, postoperatively.  When the 
veteran was seen in September 1995, he did not complain of 
right knee pain and it was noted that he was not taking 
medication.  Use of a cast was discontinued and he was 
instructed to use a knee brace.  On October 6, 1995, the 
veteran underwent a VA compensation examination, at which 
time, it was noted that he was able to ambulate with or 
without use of a knee brace.  The impressions included 
chronic bilateral knee pain and chondromalacia; and the 
examiner commented that an examination of the veteran's right 
knee was only somewhat limited due his 1995 surgery.  VA 
records, dated in November 1995, show that the veteran was 
participating in a home exercise program and was able to walk 
stairs while utilizing a brace.  On examination of the right 
knee, his scar was well-healed, and his effusion was minimal.  
The impression was -- status-post patellar tendon repair, 
doing well. 

The RO assigned the veteran a temporary total disability 
rating from the date of his hospital admission on July 25, 
1995, through October 31, 1995, based on his need for 
convalescence following right knee surgery.  The question 
currently before the Board is whether the veteran was in need 
of convalescence beyond October 31, 1995.  In this regard, it 
is noted that the veteran underwent a comprehensive VA 
compensation examination in early October 1995, at which time 
it was noted that his surgical wound had healed well.  It was 
also noted that he was mobile and ambulating, with or without 
use of a brace.  Later records, from November 1995, continue 
to show that he was making progress.  Specifically, it was 
noted that he had a well-healed scar, and had minimal 
tenderness and effusion of the right knee.  Notably, it was 
reported that he was even able to ambulate stairs with use of 
a brace.  

In sum, a review of the medical records from early October 
1995 onward, consistently show that the veteran was doing 
well and not suffering from any postoperative complications.  
There is no evidence showing that his July 1995 right knee 
surgery resulted in severe postoperative residuals (including 
incompletely healed surgical wounds or a therapeutically 
immobilized right knee) nor is there evidence showing that 
the veteran was confined to his house, that he required use 
of crutches or a wheelchair, or was otherwise recuperating 
from the immediate effects of surgery beyond October 31, 
1995.  There is no evidence on file showing that he received 
other than routine outpatient treatment for surgical 
residuals in November 1995 and thereafter.  Thus, it is 
concluded that the aforementioned evidence shows that the 
veteran did not require convalescence, following his July 25, 
1995, right knee surgery, beyond October 31, 1995. 

It is acknowledged that the veteran is competent to provide 
information as to the symptoms he experiences.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993); Moray v. Brown, 5 Vet. App. 
211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, his 
belief that he was in need of convalescence well beyond 
October 31, 1995, to sometime after his second right knee 
surgery in February 1996, does not constitute probative 
evidence.  In this regard, it is noted that the medical 
evidence, discussed above, is contrary to the veteran's 
assertion.  Specifically, the medical evidence shows that by 
October 31, 1995, he had a well-healed surgical incision, was 
able to ambulate, and was no longer in need of additional 
convalescence.  Thereafter, he did well until early 1996, 
when he reinjured his right knee, while working out (i.e. 
doing quadriceps extensions).  Treatment of this injury 
included right knee surgery, which was performed in February 
1996; and he was granted a temporary total convalescent 
rating based on such.  In conclusion, there is no medical 
evidence on file which corroborates the veteran's assertion 
that he required convalescence from the time of his first 
surgery (in July 1995) to sometime well beyond his second 
right knee surgery (in February 1996).

As such, it is concluded that by October 31, 1995, the 
immediate effects of his right knee surgery had resolved and 
the disability had returned to a stable level.  The 
preponderance of the evidence is against an extension of the 
temporary total rating beyond October 31, 1995; thus, the 
benefit-of-the-doubt doctrine does not apply, and an 
extension is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to an extension of a temporary total 
disability rating under 38 C.F.R. § 4.30, beyond April 30, 
1996, based upon a period of convalescence following a 
surgical repair of a right patellar tendon. 

A review of the claims file shows that the veteran was 
hospitalized at a VA facility on February 1, 1996, where he 
underwent surgical treatment for a ruptured right patella 
tendon.  Immediately after surgery, he was instructed to 
utilize a knee immobilizer and crutches.  Later records, 
dated in February 1996, show that his surgical wound had 
healed; he had full extension, no effusion, and decreased 
swelling.  It was concluded that he was doing fairly well and 
that he should continue using his crutches, his immobilizer, 
and pain medication.  In March 1996, it was noted that he was 
utilizing a range of motion splint.  His range of motion was 
0 to 40 degrees; and it was commented that he was doing well.  
In April 1996, it was noted that he was attending physical 
therapy sessions and had active range of motion.  
Specifically, his range of motion had improved and was 0 to 
95 degrees.  He had no effusion or swelling.  Yet again, it 
was opined that he had done well since his right knee 
surgery.  VA records, dated in May 1996, show that the 
veteran was participating in physical therapy and was ready 
to begin joint strengthening.  The impression was status-post 
re-repair of a patellar tendon avulsion with excellent range 
of motion.  There are no medical records from June through 
September 1996, showing any examination or treatment for his 
right knee condition.  In October 1996, it was noted that he 
had returned to work, as a grinder, working 8 to 10 hours  
per day.

The Board finds that the aforementioned evidence shows that 
the veteran did not require convalescence, following his 
February 1, 1996, right knee surgery, beyond April 30, 1996.  
As in the aforementioned claim, there is no evidence showing 
that the veteran's right knee surgery resulted in severe 
postoperative residuals, as contemplated by 38 C.F.R. 
§ 4.30(a)(2).  Particularly, there is no evidence of 
incompletely healed surgical wounds after April 30, 1996.  On 
the contrary, the medical evidence reflected consistently 
that his wound was well-healed within a few weeks of the 
surgery.  Also, there was no therapeutic immobilization 
prescribed for the right knee beyond April 30, 1996.  On the 
contrary, the evidence tends to show that the cast was 
removed no later than April 30, 1996, and that his treating 
physician thereafter recommended physical therapy, exercise, 
and stretching.  The record also lacks any evidence of the 
need for house confinement, continued use of a wheelchair or 
crutches, or prohibition of regular weight bearing beyond 
April 30, 1996.  Notably, the record shows that by October 
1996, he had returned to working 8 to 10 hours a day, as a 
grinder. 

The Board concludes that by April 30, 1996, the immediate 
effects of surgery had resolved and his right knee disability 
had returned to a stable level.  The preponderance of the 
evidence is against an extension of the temporary total 
rating beyond April 30, 1996, based upon a period of 
convalescence following right knee surgery; thus, the 
benefit-of-the-doubt doctrine does not apply, and an 
extension is denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to an extension of a temporary total disability 
rating beyond October 31, 1995, based upon a period of 
convalescence following right knee surgery, is denied.

Entitlement to an extension of a temporary total disability 
rating beyond April 30, 1996, based upon a period of 
convalescence following right knee surgery, is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely.


A.  Increased Rating for a Right Knee Disorder

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) to the rating decision and, after a 
statement of the case (SOC) is issued, a timely filed 
substantive appeal.  The claimant has one year from the date 
of notification of the rating decision to file a NOD to 
initiate the appeal process.  A SOC is then forwarded by the 
RO to the claimant.  To complete the appeal, the claimant 
must then file a substantive appeal with the RO within 60 
days of the mailing date of the SOC, or within the remaining 
time, if any, of the one-year period beginning on the date of 
notification of the rating decision.  Moreover, if a 
supplemental statement of the case (SSOC) covers issues that 
were not included in the prior SOC, a substantive appeal must 
be filed with respect to the additional issues within 60 days 
in order to perfect an appeal with respect to the additional 
issues.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302. 

The veteran's claim for an increased rating for a right knee 
disorder was denied in an April 1996 RO decision.  He did 
respond with a timely NOD in July 1996, initiating an appeal 
of this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999).  Several years later, in June 1999, he was finally 
sent a SSOC concerning the issue of an increased rating for a 
right knee disorder, among other things.  In the cover letter 
to the June 1999 SSOC, he was basically instructed that if he 
wanted Board review of his claim, he had to file a 
substantive appeal within 60 days.  Thereafter, a review of 
the record does not reveal that he filed a substantive appeal 
within the statutory time limit of 60 days after the mailing 
date of the SSOC.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (1999).  

Because a veteran's appeal of a particular issue is not 
perfected until a timely substantive appeal is filed, the 
Board cannot consider the merits of the appeal for an 
increased rating for a right knee disorder without first 
determining if this issue has been properly perfected for 
appeal.  See Rowell v. Principi, 4 Vet. App. 9, 16 (1993).  
While the Board has the ultimate authority and obligation to 
determine its own jurisdiction, including whether an appeal 
is timely, due process requires that the veteran first be 
given an opportunity to submit any evidence and argument on 
the timeliness question.  Marsh v. West, 11 Vet. App. 468 
(1998); Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, 
the claim for an increased rating for a right knee disorder 
must be remanded to the RO to give the veteran such an 
opportunity.

B.  Increased Rating for a Left Knee Disorder

It is noted that the veteran has not undergone a VA 
compensation examination of the left knee since October 1995.  
As there is a lack of medical evidence on file documenting 
the current severity of his left knee condition, a 
compensation examination of the left knee is warranted.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Pursuant to VA's 
duty to assist, ongoing treatment records should be secured 
prior to appellate review of his claim for an increased 
rating.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for a left 
knee disability since 1995, including but 
not limited to the VA facilities in 
Syracuse, New York.  The RO should then 
contact the identified sources and obtain 
copies of the records, following the 
procedures of 38 C.F.R. § 3.159 (1999).

2.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
nature and severity of his service-
connected left knee disability.  The 
claims folder and a copy of the Board's 
remand must be made available to the 
examiner for review prior to the 
examinations.  Testing should include X-
ray studies and complete observations of 
the ranges of motion of the left knee.  
All findings should be reported in 
detail.  The examiner should be asked to 
determine whether the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected left knee disability; 
and if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or on repeated use over 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should also record any 
objective displays of pain.

3.  Thereafter, the RO should review the 
record and determine if the veteran filed 
a timely substantive appeal on the issue 
of an increased rating for a right knee 
disability.  Additionally, the RO should 
review the veteran's claim for an 
increased rating for a left knee 
disability based on all of the evidence 
on file.  If the benefits being sought by 
the veteran are not resolved to his 
satisfaction, he and his representative 
should be sent a SSOC.
 
After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to the Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

